Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2016

                                       No. 04-15-00594-CR

                                      Bo Jett LITTLETON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR10770
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER

         The appellant’s brief was originally due to be filed on February 4, 2016. We granted two
prior extensions of time to file the brief. On May 24, 2016, appellant filed a third motion,
requesting an extension of 30 days from the date of the filing of the motion. The motion is
GRANTED. We ORDER appellant to file the brief no later than June 23, 2016. THIS IS THE
FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED. If the brief
is not timely filed, we will abate the case to the trial court for a hearing in accordance with Rule
38.8(b). See TEX. R. APP. P. 38.8(b).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court